ACCEPTED
                                                                                                         03-15-00741-CV
                                                                                                                 8359584
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                  12/23/2015 12:19:51 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                City of Austin
                Law Department                                                          RECEIVED IN
                301 W. 2"d Street, P.O. Box 1546                                   3rd COURT OF APPEALS
                Austin, Texas 78767-1546                                               AUSTIN, TEXAS
                (512) 974-2268
                                                                                 12/23/2015 12:19:51 PM
                                                                                     JEFFREY D. KYLE
                                                                        Wnter's Fax Line
       Writer's Direct Line                                                               Clerk
       (512) 974-2918                                                   (512) 974-1311


                                           December 23, 2015

Viae-filing:
Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE:    Notice of Change of Contact Information
       Court of Appeals Number: 03-15-00741-CV
       Trial Court Case Number:   D-1-GN-13-000778

Style: Charles N. Draper v. Greg Guernsey, in his Official Capacity as Director of Planning and
       Development Watershed Protection Review Department.

Dear Mr. Kyle,

       Please take notice that the correct contact information for Appellees - Defendants'
counsel of record, Andralee Lloyd, is as follows:

                                 ANDRALEE CAIN LLOYD
                                 Andralee.Lloyd@ austintexas.gov
                                 City of Austin - Law Department
                                 P. 0. Box 1088
                                 Austin, Texas 78767-1088
                                 Telephone: (512) 974-2918
                                 Facsimile: (512) 974-1311

        Service of all pleadings, papers, notices, and documents required to be served in this
action should be directed to the above-referenced contact details. Please update your records as
needed.
                                                           Sincerely,

                                                                 a~~~
                                                                 Andralee Lloyd
                                                                 Assistant City Attorney

cc: Charles Draper (First Class Mail & CMRRR 91 7199 9991 7036 2336 6521)